 

 

 

 

 

 

 

 

 

U.S. DISTRICT COURT - N.D. OF NY.
UNITED STATES DISTRICT COURT F | L E D
NORTHERN DISTRICT OF NEW YORK
FEB 26 2020
MICHAEL MOORE, LISE Y. MOORE, AT___ O'CLOCK
SABRIA MOORE, and JALIA GRAHAM, John M. Domurad, Clerk - Utica
Plaintiffs,
STIPULATION OF DISMISSAL
Index No.: 5:16-cv-1230
Vv. (DNH/TWD)

MICHAEL KELLER, PAUL DAUGHERTY,
MICHAEL JORGENSEN, JOSEPH NAPPO,
STEPHEN MAUSER, AND JULIE SUNSER,

Defendants.

 

IT IS HEREBY STIPULATED AND AGREED, by the undersigned counsel for
MICHAEL MOORE, LISE Y. MOORE, SABRIA MOORE and JALIA GRAHAM
(“Plaintiffs”) and for MICHAEL KELLER, PAUL DAUGHERTY, MICHAEL JORGENSEN,
JOSEPH NAPPO, STEPHEN MAUSER and JULIE SUNSER (“Defendants”) that, no party
hereto is an infant or incompetent for whom a committee has been appointed, or a conservatee,
and there being no person not a party who has an interest in the subject matter of the action,
pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii):

1.) All of the Plaintiffs’ claims against Defendant STEPHEN MAUSER only, in the
above-entitled civil action are hereby dismissed, with prejudice, and without costs to any party as
against the other.

2.) This Stipulation of Dismissal may be signed in counterparts with signatures by

facsimile or electronic mail considered as originals.

2557724 1.v1
Dated: ‘Yr - of 36)

Sidhey-P; Copfinsky, Esq.;.

Law Officefof Sidney P. Cominsky
Allorney for Plaintiffs.

109:S; Warren Street

Syracife, New York 13202

Dated? #/Ir) wre

Kinee M, Con, Esq.
Assistant Attorney ‘General
NYS Office of the.Attomey: General’
Syracuse.Repionial Office:
Attorneys jor Defendants Michael Keller,
Paul Daugherty, Michael. Jorgensen;
Joseph Nappo and Julie Srnsér
One Park Place. .
300-Soith State Street, Suite 300
eee New. York 13202

one:(3 13), 448-4800.

IT.JS SO ORDERED:

Df fe

Holt: David, Ord:
United States District rt Judge
Northiern District. of New: York

 

25ST 72A Li

Sharinon T, O'Connor, Bsq.,
Gildbery-Segalla LLP

Altornéys ‘for. Defendant Stephen, Maser

3786 Widewaters Parkway

Syracuse, New York-13214-1840.
